Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a printed circuit board.
The claimed invention (claim 12 as representative of the independent claims) recites in part:
“…a controller embedded in the printed circuit board, the JTAG controller configured to pass an input test pattern to the one or more integrated circuits that is shifted serially through the plurality of boundary scan cells; 
a voltage regulator circuit embedded in the printed circuit board that is configured to distribute power to the one or more integrated circuits, the voltage regulator circuit comprising a current sensor that is configured to measure a current supplied through the voltage regulator circuit as the input test pattern traverses the plurality of boundary scan cells; and 
an analog to digital converter embedded in the printed circuit board and deployed with the voltage regulator circuit, wherein the analog to digital converter is configured to convert analog values for current values measured by the current sensor into a digital bitstream representing a possible digital signature for the printed circuit board.”
The prior arts of record (US 2016/0047855 to Bhunia et al. as an example of such prior arts) teach a method for authenticating a printed circuit board (PCB) includes measuring electrical parameters for each path of the PCB and determining values based on the measured electrical parameters for each path of the PCB. The method also includes generating a signature for the PCB based on at least a portion of the determined values to uniquely identify the PCB, and also teaches the use of a controller. The prior arts however fail to teach the claimed specifics of:
“…a voltage regulator circuit embedded in the printed circuit board that is configured to distribute power to the one or more integrated circuits, the voltage regulator circuit comprising a current sensor that is configured to measure a current supplied through the voltage regulator circuit as the input test pattern traverses the plurality of boundary scan cells; and 
an analog to digital converter embedded in the printed circuit board and deployed with the voltage regulator circuit, wherein the analog to digital converter is configured to convert analog values for current values measured by the current sensor into a digital bitstream representing a possible digital signature for the printed circuit board.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-3 and 5-20 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111